Citation Nr: 1427084	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroparesis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's VA Claims file has since been transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

Gastroparesis did not have its onset in or is otherwise attributable to service, and the Veteran's current diagnosis is neither attributable to service nor to a service-connected disability.


CONCLUSION OF LAW

The preponderance of the evidence fails to show that gastroparesis was incurred in or aggravated by active service; gastroparesis was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claimed that medication used to treat service-connected disabilities caused her current diagnosis of gastroparesis.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran has been diagnosed with gastroparesis during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for gastroparesis or any other chronic stomach disorder.  The Veteran does not contend otherwise.  Direct service connection is simply not found from these facts.

Instead, she contends that medication used to treat her service-connected right knee, cervical spine, and right ring finger resulted in this condition.

Post-service, private medical reports beginning in October 2008 indicate treatment for this disorder, manifested by right upper quadrant abdominal pain which is exacerbated by overeating.  Her provider determined that gastroparesis was of unknown etiology, a finding that does not support, or refute, her claim.  

Importantly, those reports did not indicate that her disorder was the result of medication.  

In August 2011, however, VA received a nexus opinion from the Veteran's provider, which noted "a diagnosis of gastroparesis of unknown etiology" in the first sentence, which does not support, or refute, this claim.  In the second and final sentence of the opinion, the provider indicated that, following a review of her medical history, which included prolonged use of pain medications including narcotics analgesics for arthritis of her service-connected disabilities, that her gastroparesis is the result of the Veteran's use of pain medicine.  However, this finding did not indicate why the examiner also indicated that the gastroparesis was of an "unknown etiology"

The Veteran submitted treatise evidence, which has been associated with the claims file, indicating that narcotics and some antidepressants are a potential cause of gastroparesis.  An additional article on the subject of this disease does not indicate that medication is a common cause.

The Veteran was afforded a VA examination in conjunction with her claim in December 2013.  The examiner provided an extensive recitation of the Veteran's medication list, delving into the side effects of each in great detail.  It was noted that the Veteran's gastrointestinal symptoms began in 2008, and that the disorder was manifested by nausea, vomiting, and loss of appetite.  A "stomach emptying test" confirmed the diagnosis.  

Ultimately, the examiner determined that gastroparesis was not likely due to, or the result of, prolonged medication used to treat the Veteran's service-connected disabilities.  It was further indicated that there was no evidence of aggravation.  In support of these opinions, she specifically listed each medication the Veteran reported taking, to include Acetaminophen, Mobic, Naproxen, Piroxicam, Propoxyphene, and Tramadol.  Each medication was discussed in detail, and each had the potential to cause gastrointestinal side effects.  However, for each and every medication, gastroparesis was not listed as a potential side effect.  

Further, the examiner explored medical literature pertaining to gastroparesis, to include idiopathic gastroparesis (in which an acute illness precedes the diagnosis).  After this review, the examiner concluded that other diseases may be associated with this diagnosis, and that some narcotics may have a relationship to its onset.  However, none of the reviewed literature supported the Veteran's claim that medications used to treat her service-connected disabilities resulted in the condition at issue.

Regarding the conflicting medical opinions of record, the private opinion in support of the Veteran's claim is equivocal in nature and contains no rationale to support its supposition.  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship between service and the claimed disorder "may" be presented).   

The August 2011 begins by classifying the Veteran's disorder as one of "unknown etiology," and ends by simply stating that, following a review of the Veteran's medical history, her pain medications caused her gastroparesis diagnosis.  However, there is no rationale whatsoever to support that statement, which is wholly conclusory in nature and contradictory to the first sentence of the opinion.  Further, that statement is refuted by the provider's own records of treatment, which indicate that the cause of the Veteran's diagnosis is unknown.  As such, the probative value of the private opinion of record is exceptionally low.

In contrast, the VA examiner discussed the Veteran's medical records extensively, and discussed the Veteran's medication history in great detail.  She determined that it was unlikely that the Veteran's disorder was caused by medication used to treat the Veteran's service-connected disabilities, going so far as to list every identified medication and its known gastrointestinal side effects.  Not stopping there, she also provided a detailed recitation of applicable medical literature, concluding that the Veteran's disorder was neither caused nor aggravated by these medications.  In reaching these conclusions, the examiner analyzed each for indications of potential links to gastroparesis.  In the final analysis however, there was simply no probative medical evidence of record sufficient to link the Veteran's diagnosis to treatment for any service-connected disability.

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's gastroparesis is not related (less likely than not - a less than 50% chance) to any medication used to treat a service-connected disability.  While the Veteran reports that gastroparesis is related to her narcotic medication, there is no probative medical evidence within the record to support an etiological relationship to her current claim.  While the Veteran has supplied treatise evidence to show a possible relationship between her diagnosis and narcotic painkillers, the VA examiner examined each medication in detail, finding that no medication of record was linked to gastroparesis.   

Regarding the Veteran's assertions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the disorder of gastroparesis is quite complex, requiring detailed research into its causes and manifestations (as noted above).  The Veteran has not demonstrated the medical competency necessary to afford any probative weight to her assertions.    

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed gastroparesis is related to her period of active duty or to any service-connected disability (or the treatment thereof).  Instead, the probative VA medical opinion of record found that pain medication was less likely than not the source of the Veteran's gastroparesis in this instance.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2009.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, a December 2013 VA examination report discussed all applicable medical principles in detail and is adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for gastroparesis, to include as secondary to service-connected disabilities, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


